

Exhibit 10.29.14


AMENDMENT NUMBER THIRTEEN TO THE
METLIFE LEADERSHIP DEFERRED COMPENSATION PLAN
(As amended and restated effective with respect to salary and Cash Incentive
Compensation January 1, 2005 and with respect to Stock Compensation, April 15,
2005)


The MetLife Leadership Deferred Compensation Plan (“the Plan”) is hereby
amended, effective as of the dates set forth below, as follows:


I.
Section 7.2 shall be replaced with the following, effective January 1, 2019:



7.2
Unless otherwise determined by the Plan Administrator, a Reallocation Election
shall be effective on the date it is received by the Plan Administrator, or on
the following day if it is received by the Plan Administrator at a time when the
Plan Administrator determines that it is not practical or convenient to the
operation of the Plan to apply such Reallocation Election on the date that is
received.



II.
Section 22.33 shall be replaced with the following, effective March 15, 2018:



22.33
“SIP” shall mean each and all of the MetLife 401(k) Plan, the MetLife Auxiliary
Match Plan (and/or any successor plan(s)).



III.
Section 4.7 shall be replaced with the following, effective January 1, 2019:



4.7
Effective prior to January 1, 2019, notwithstanding any other provisions of this
Plan to the contrary, no Compensation payable to a Participant less than one
hundred eighty (180) days after the first day of the second calendar month
following a hardship payment to the Participant under SIP or other nonqualified
deferred compensation plan in which the individual participates by virtue of
employment with any Affiliate shall be deferred under this Plan. Effective as of
January 1, 2019, Participants who have received a hardship distribution under
SIP or any other deferred compensation arrangement sponsored by an Affiliate
shall be eligible to continue deferring Compensation under this Plan without
interruption.



IN WITNESS WHEREOF, this Amendment Number Thirteen to the MetLife Leadership
Deferred Compensation Plan is hereby adopted and approved.




By: /s/Andrew J. Bernstein        
PLAN ADMINISTRATOR


Date: 12/4/2018            






--------------------------------------------------------------------------------






Witness /s/Kathleen Kamocsai    






Explanation of Amendment Thirteen to
MetLife Leadership Deferred Compensation Plan


Item I – Section 7.2 is amended to eliminate the six-per-year limit on
Reallocation Elections that existed prior to January 1, 2019.


Item II – Changes the definition of “SIP” to reflect the name change of SIP and
Auxiliary SIP to the MetLife 401(k) Plan and the MetLife Auxiliary Match Plan,
respectively.


Item III – eliminates the six-month suspension of contributions to the
Leadership Plan for participants who receive a hardship distribution from SIP.


